Citation Nr: 0520380	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-25 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his son




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1951 to 
September 1953.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the RO which 
denied service connection for hearing loss and tinnitus, and 
for residuals of a cold injury to the feet and hands.

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in June 2004.  In May 2005, the veteran 
also testified at a personal hearing at the RO, via 
videoconference, before the undersigned Veterans Law Judge, 
sitting in Washington, DC.  Transcripts of the veteran's 
testimony offered at both hearings is associated with the 
claims file.  

In a March 2005 rating decision, the RO granted service 
connection for residuals of cold injuries to the right upper 
and lower extremities and the left upper and lower 
extremities.  

The remaining issues on appeal are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The veteran asserts that he developed a hearing loss and 
tinnitus due to artillery noise exposure during service in 
Korea.  

The veteran filed a claim of service connection for hearing 
loss and tinnitus in November 2001, and provided private 
audiological records dating back to 1973, nearly twenty years 
after his discharge from service.  

The claims file reflects that the veteran was afforded the 
Bronze Star Medal in October 1953 for meritorious achievement 
in ground operations against the enemy.  The veteran claimed 
he was in the artillery in direct support of the troops in 
combat in Korea.  The veteran further asserted that his unit 
gave fire support on a daily basis, and in some cases, 
hourly.  The veteran stated that he was a "loader on the 
105's" and would, in many cases, fire up to three to four 
hours, on a daily basis.  The veteran further argued that the 
whispered voice hearing test that he was afforded upon 
discharge from the service was inaccurate, and should not 
have been relied upon by the December 2002 VA examiner, as 
noted hereinbelow.  

The veteran was afforded a VA audiological examination in 
December 2002.  The examiner noted that the veteran had a 
high level sensorineural hearing loss and constant bilateral 
tinnitus; however, the examiner opined that the hearing loss 
and tinnitus were, more likely than not, related to 
occupational noise exposure, rather than in-service noise 
exposure.  The examiner relied on the veteran's 
negative/normal whispered voice test results noted on the 
veteran's physical examination at discharge in 1953, and the 
veteran's self-report that he noticed a difficulty with his 
hearing and tinnitus approximately 15-20 years prior to the 
examination.  The examiner also noted that the veteran 
reported noise exposure in service, and occupational noise 
exposure after service as a mechanic for approximately 35 
years and as a truck driver for approximately 10-15 years 
with no hearing protection worn.  

At his June 2004 personal hearing at the RO, and at his video 
conference before the undersigned in May 2005, the veteran 
testified that the examiner in December 2002 must have 
misunderstood his occupational duties because he adamantly 
denied occupational noise exposure as a mechanic and truck 
driver.  The veteran also testified, contrary to what was 
noted in the December 2002 examination report, that he 
noticed hearing loss and tinnitus shortly after discharge 
from service.  This is in contrast to the examiner's report 
that the veteran reported hearing problems 15-20 years prior 
to the examination, which would have been around 1982.  
Interestingly, the veteran testified that he began work as a 
mechanic in 1974, after his audiological examination in 
September 1973 which showed hearing loss.  The veteran also 
testified that between 1953 and 1974, he worked in farming 
and as a truck driver, and was not exposed to loud noise 
during that time.

The pertinent law provides that if the veteran was engaged in 
combat with the enemy while in active service, the Secretary 
shall accept lay or other evidence as sufficient proof of 
service connection if the lay or other evidence is consistent 
with the circumstances, conditions, or hardships of such 
service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, shall resolve every reasonable doubt in 
favor of the veteran.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  The reasons for granting or denying service 
connection in each case shall be recorded in full.  38 
U.S.C.A. § 1154(b) (West 2002).  The issue of whether the 
veteran engaged in combat with the enemy has not yet been 
fully developed.  

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159 (2004).  The United States Court of 
Appeals for Veterans' Claims (Court) has held that the duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  Prior to 
appellate adjudication of the merits, all of the veteran's VA 
and private treatment records with respect to hearing loss 
and tinnitus should be obtained and he should be afforded a 
VA examination to determine the current nature and likely 
etiology of the hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran 
and request that he provide any evidence 
in his possession that pertains to the 
claim, to include any service medical or 
VA treatment records.

2.  The AMC should take appropriate steps 
in order to obtain and associate with the 
claims file all available VA and/or 
private medical records concerning 
treatment received by the veteran for his 
hearing loss and tinnitus since April 19, 
2005.

3.  The AMC should determine if the 
veteran engaged in combat with the enemy 
for the purposes of determining whether 
38 U.S.C.A. § 1154(b) (West 2002) applies 
in this case.

4.  The AMC then should schedule the 
veteran for a VA audiological examination 
to determine the current nature and the 
likely etiology of the claimed hearing 
loss and tinnitus.  All indicated tests 
must be conducted.  The claims folder 
must be made available to and pertinent 
documents therein reviewed by the 
examiner in connection with the requested 
study.  The examiner in this regard 
should elicit from the veteran and record 
a full clinical history referable to the 
hearing loss and tinnitus, including the 
type(s) of in-service noise exposure and 
the approximate dates and type(s) of all 
post-service employment and noise 
exposure.  Based on his/her review of the 
case and examination of the veteran, the 
examiner should provide an opinion, with 
adequate rationale, as to whether it is 
at least as likely as not that the 
veteran has current hearing loss and/or 
tinnitus, due to noise exposure during 
service.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

5.  Following completion of the 
development requested hereinabove, the AMC 
must review the veteran's claim.  If the 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


